In a proceeding pursuant to CPLR article 78, inter alia, to review a certain tax assessment, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Orange County (McGuirk, J.), dated February 25, 2009, which, upon granting the respondent’s motion to dismiss the petition, in effect, dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the respondent’s motion to dismiss the petition. The petitioner does not have standing to challenge the constitutionality of the tax assessment on, and ultimate foreclosure of, real property owned by the First Church of Christ, Scientist, of Newburgh, New York, as he was not the record owner of the property subject to the tax assessment and failed to demonstrate that he suffered a cognizable injury as a result of any actions by the respondent (see Temple Bnai Shalom of Great Neck v Village of Great Neck Estates, 32 AD3d 391, 391-392 [2006]; Matter of Galvani v Nassau County Police Indem. Review Bd., 242 AD2d 64, 65-67 [1998]; see also Society of Plastics Indus, v County of Suffolk, 77 NY2d 761, 774 [1991]).
The petitioner’s remaining contentions are without merit. Prudenti, P.J., Fisher, Roman and Sgroi, JJ., concur.